Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000532
                                                    14-JUN-2012
                                                    09:35 AM



                       NO. SCPW-12-0000532

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL TIERNEY, Petitioner,

                               vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                       (CR. NO. 08-1-0869)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge Browning, assigned by reason of vacancy)

          Upon consideration of petitioner Michael Tierney's
petition for a writ of mandamus, it appears that petitioner fails
to demonstrate a clear and indisputable right to relief.
Therefore, petitioner is not entitled to mandamus relief. See
Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.). Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, June 14, 2012.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Simeon R. Acoba, Jr.
                                    /s/ Sabrina S. McKenna
                                    /s/ R. Mark Browning